19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 93-6546.
United States Court of Appeals, Sixth Circuit.
March 7, 1994.

Before:  MILBURN and SILER, Circuit Judges;  and BROWN, Senior Circuit Judge.


1
The National Labor Relations Board (the "Board") applies to this court for summary entry of a judgment enforcing its October 6, 1993, decision and order in Case Nos. 7-CA-32177(P), 7-CA-32915(P), and 7-CA-33160(P), against the Respondent, its officers, agents, successors and assigns.  In response, the Respondent consents to the Board's application for summary entry of judgment.


2
It therefore is ORDERED that the Respondent, United States Postal Service, its officers, agents, successors, and assigns shall:

1. Cease and desist from:

3
a. Failing or refusing to provide, or unduly delaying in providing, Branch 758, National Association of Letter Carriers, AFL-CIO, with relevant information requested by it, and necessary to the performance of its duties as the agent or servicing representative of National Association of Letter Carriers, AFL-CIO.


4
b. In any like or related manner interfering with, restraining, or coercing employees in the exercise of their rights under the National Labor Relations Act (hereinafter called the Act).


5
2. Take the following action necessary to effectuate the policies of the Act:


6
a. On request, forthwith provide Branch 758 or the NALC with the following information:


7
(1) As to the quarter preceding June 25, 1991, a copy of all overtime hours worked by unit employees, the work assignment list, and the overtime desired list.


8
(2) A response to the request for the Step 2 Summary and Decision letter in local grievance cases nos. 316 and 317, and detailed reasons for the denial of a step pay increase in local grievance case no. 318.


9
(3) Form 2608 (Step 2 Decision) and documentation showing compliance as to Debra Lower with Employee Labor Relations Manual provisions regarding the restriction of employee sick leave.


10
(4) Jody Homiak's request for leave and a settlement between her and Respondent.


11
(5) Jody Homiak's job bid.


12
(6) A copy of the work transfer hours for January 6, 1992;  a copy of the work assignment list for the quarter including January 6, 1992;  a copy of the overtime desired list in effect on January 6, 1992;  and a copy of PS form 3996 for January 6, 1992.


13
(7) A copy of the overtime desired list, work hours and schedules for February 12, 1992.


14
(8) Information as to which carriers and clerks were on annual leave, on administrative leave, on leave without pay, and/or absent without leave, during tours 2 and 3 on January 14, 1992, and tour 1 on January 15, 1992, in the following Michigan facilities:  the Allen Park bulk mail facility, and the post offices at Allen Park, Lincoln Park, Taylor, Trenton, Grosse Ile, and Flat Rock.


15
(9) The identity of the recipients of the January 1992 snowfall-appreciation letters.


16
(10) Patricia Stehle's dentist's slips requested on August 21, 1991.


17
(11) Michelle Devins' doctor's slips requested on August 21, 1991.


18
(12) Kevin Kloock's medical records requested on August 14 and 21, 1991.


19
b. On request, bargain collectively in good faith with NALC, or Branch 758 as its agent or servicing representative, regarding the request of Branch 758 for certain medical records of Carla Estep and Carrie Arsenalt, and thereafter comply with the terms of any agreement reached through such bargaining.


20
c. Post at its installations in Wyandotte, Southgate, and Riverview, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by Respondent's authorized representative, shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Respondent that the notices are not altered, defaced, or covered by any other material.


21
3. Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply herewith.

APPENDIX
NOTICE TO EMPLOYEES

22
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


23
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

24
After a hearing at which all parties had a chance to present evidence and state their positions, it has been found that we have violated the National Labor Relations Act in certain respects.  The National Labor Relations Board has ordered us to post this notice and abide by its provisions.


25
WE WILL NOT fail or refuse to provide, or unduly delay in providing, Branch 758, National Association of Letter Carriers, AFL-CIO, with relevant information requested by it, and necessary to the performance of its duties as the agent or servicing representative of National Association of Letter Carriers, AFL-CIO.


26
WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of their rights under the National Labor Relations Act.


27
WE WILL, on request, forthwith provide Branch 758 or the NALC with the following information:


28
1. As to the quarter preceding June 25, 1991, a copy of all overtime hours worked by unit employees, the work assignment list, and the overtime desired list.


29
2. A response to the request for the Step 2 Summary and Decision letter in local grievance case nos. 316 and 317, and detailed reasons for the denial of a step pay increase in local grievance case no. 318.


30
3. Form 2608 (Step 2 Decision) and documentation showing compliance as to Debra Lower with Employee Labor Relations Manual provisions regarding the restriction of employee sick leave.


31
4. Jody Homiak's request for leave and a settlement between her and Respondent.


32
5. Jody Homiak's job bid.


33
6. A copy of the work transfer hours for January 6, 1992;  a copy of the work assignment list for the quarter including January 6, 1992;  a copy of the overtime desired list in effect on January 6, 1992;  and a copy of PS form 3996 for January 6, 1992.


34
7. A copy of the overtime desired list, work hours and schedules for February 12, 1992.


35
8. Information as to which carriers and clerks were on annual leave, on administrative leave, on leave without pay, and/or absent without leave, during tours 2 and 3 on January 14, 1992, and tour 1 on January 15, 1992, in the following Michigan facilities:  the Allen Park bulk mail facility, and the post offices at Allen Park, Lincoln Park, Taylor, Trenton, Grosse Ile, and Flat Rock.


36
9. The identity of the recipients of the January 1992 snowfall-appreciation letters.


37
10. Patricia Stehle's dentist's slips requested on August 21, 1991.


38
11. Michele Devins' doctor's slips requested on August 21, 1991.


39
12. Kevin Kloock's medical records requested on August 14 and 21, 1991.


40
WE WILL, on request, bargain collectively in good faith with NALC or Branch 758 as its agent or servicing representative regarding the request of Branch 758 for certain medical records of Carla Estep and Carrie Arsenalt, and thereafter comply with the terms of any agreement reached through such bargaining.

UNITED STATES POSTAL SERVICE

41
(Employer)

Dated__________ By __________

42
(Representative) (Title)


43
This is an official notice and must not be defaced by anyone.


44
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Tele.  (313) 226-3219.